842 F.2d 285
61 A.F.T.R.2d 88-1095, 88-1 USTC  P 9280
John L. CONNELL and Ketna S. Connell, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 87-3083.
United States Court of Appeals,Eleventh Circuit.
April 12, 1988.

E. Gary Work, Jr., Levin, Warfield, Middlebrooks, Mabie, Thomas Mayes & Mitchell, PA, Pensacola, Fla., for petitioners.
Michael L. Paup, Chief, U.S. Dept. of Justice, Roger M. Olsen, Asst. Atty. Gen., Appellate Section, Tax Div., Patricia M. Bowman, Robert A. Bernstein, Washington, D.C., for respondent.
Appeal from a Decision of the United States Tax Court.
Before TJOFLAT and KRAVITCH, Circuit Judges, and TUTTLE, Senior Circuit Judge.
PER CURIAM:


1
We affirm the judgment of the tax court, adopting the rationale of its opinion.   See Connell v. Commissioner, 51 T.C.M.  (CCH) 1657 (1984).


2
AFFIRMED.